Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 21, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00703-CV



     IN RE LENNIE JACKSON INDIVIDUAL AND DERIVATIVE ON
              BEHALF OF BLENTERPISELLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-86141

                        MEMORANDUM OPINION

      On Friday, August 10, 2018, relator “Lennie Jackson Individual and
Derivative on behalf of BLEnterpiseLLC” filed a petition for writ of mandamus in
this Court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R.
App. P. 52. In the petition, relator complains of the Home Equity Foreclosure Order
signed on June 29, 2018, by the Honorable Bill Burke, presiding judge of the 189th
District Court of Harris County. Relator contends Judge Burke abused his discretion
in signing the order without allowing relator to intervene in the proceeding.
Alternative, relator contends the order is void.

      Relator has not shown he is entitled to mandamus relief. Accordingly, we deny
the petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                          2